                    Case 15-10458-CSS                  Doc 2011          Filed 04/22/19            Page 1 of 3



                                    UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


In re:                                                                     Chapter 7

CAL DIVE INTERNATIONAL, INC., et al.,1                                     Case No. 15-10458 (CSS)
                                                                           (Jointly Administered)
                                           Debtors.


                        NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                            HEARING ON APRIL 24, 2019 AT 11:00 A.M.

UNCONTESTED MATTERS WITH A CNO

            1.        Chapter 7 Trustee’s Ninth Omnibus Motion for an Order Approving Settlements
                      of Avoidance Actions Pursuant to Fed. R. Bankr. P. 9019 (filed March 20,
                      2019)[Dkt. No. 2004]

                      Response Deadline:             April 8, 2019 at 4:00 p.m.

                      Response Received: None.

                      Related Documents:

                      a.         Certificate of No Objection (filed April 9, 2019) [Dkt. No. 2007]

                      Status: A Certificate of No Objection has been filed.

            2.        Seventh Interim (Contingent Fee Matters) Application for Compensation and
                      Reimbursement of Expenses of Shook, Hardy & Bacon L.L.P., as Special Counsel
                      to the Chapter 7 Trustee for the Period from November 23, 2018 through March
                      8, 2019 (filed March 20, 2019) [Dkt. No. 2005]

                      Response Deadline:             April 8, 2019 at 4:00 p.m.

                      Response Received: None.

                      Related Documents:

                      a.         Certificate of No Objection (filed April 9, 2019) [Dkt. No. 2008]

                      Status: A Certificate of No Objection has been filed.


1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are Cal Dive
    International, Inc. (0501); Cal Dive Offshore Contractors, Inc. (4878); Affiliated Marine Contractors, Inc. (8678); Fleet Pipeline
    Services, Inc. (2104); Gulf Offshore Construction, Inc. (2106); and CDI Renewables, LLC (4985).
              Case 15-10458-CSS        Doc 2011      Filed 04/22/19    Page 2 of 3



        3.     Third Interim Fee Application of Archer & Greiner, P.C., Attorneys for David W.
               Carickhoff, Chapter 7 Trustee, for Compensation and Reimbursement of
               Expenses for the Period August 1, 2018 Through February 28, 2019 (filed March
               25, 2019) [Dkt. No. 2006]

               Response Deadline:    April 8, 2019 at 4:00 p.m.

               Response Received: None.

               Related Documents:

               a.     Certificate of No Objection (filed April 22, 2019) [Dkt. No. 2010]

               Status: A Certificate of No Objection has been filed.

Dated: April 22, 2019                                 ARCHER & GREINER, P.C.

                                                       /s/ S. Alexander Faris
                                                      S. Alexander Faris (No. 6278)
                                                      300 Delaware Ave., Suite 1100
                                                      Wilmington, DE 19801
                                                      Phone: (302) 777-4350
                                                      Fax: (302) 777-4352
                                                      E-mail: afaris@archerlaw.com

                                                      Counsel to the Ch. 7 Trustee
216295174v1
      Case 15-10458-CSS   Doc 2011   Filed 04/22/19   Page 3 of 3



                             EXHIBIT A

C PORT STONE, LLC                        Adversary Pro. No. 17-50069 (CSS)

DOERLE FOOD SERVICES, INC.               Adversary Pro. No. 17-50099 (CSS)

CANYON OFFSHORE, INC.                    Adversary Pro. No. 17-50061 (CSS)
